Order entered April 17, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01314-CV

                 IN THE INTEREST OF A.A.M. AND J.M.J., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-15428

                                            ORDER
       Before the Court is appellee’s April 15, 2019 second motion seeking a thirty-day

extension of time to file a brief. We note appellant’s response opposing the motion. However,

due to the voluminous size of the appellate record and counsel’s recent retention, we GRANT

the motion and extend the time to May 15, 2019. We caution appellee that further extension

requests will be strongly disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE